Citation Nr: 0531477	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-32 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 8, 
1993 for an award of a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had approximately twenty years active service, 
ending with his retirement in June 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 decision by the Manila Department of Veterans 
Affairs (VA) Regional Office (RO) which granted a total 
rating based on individual unemployability (TDIU), effective 
December 8, 1993.  

The issue on appeal was denied by the Board in a January 2003 
decision. In a Court of Appeals for Veterans Claims (Court) 
memorandum decision dated in April 2005, this matter was 
remanded for readjudication and issuance of a replacement 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that an April 1980 rating decision 
denying his claims for increased ratings for service-
connected disabilities was nonfinal as he submitted a notice 
of disagreement to that decision in September 1980. 

In the April 2005 decision, the Court held that it would 
benefit the Court by allowing the Secretary to consider the 
argument that he had filed an informal claim for a total 
rating based on individual unemployability in 1980. The 
veteran subsequently submitted evidence in support of his 
claim in September 2005. He specifically did not waive 
Regional Office (RO) consideration of this new evidence. 




Accordingly, the case is remanded to the RO for the following 
action: 

1.  The RO should review the record, to include the 
new evidence submitted by the veteran in September 
2005, to determine: 

a) whether correspondence received from the veteran 
in September 1980 constituted a notice of 
disagreement with the April 1980 rating decision 
and, if so, the ramifications of such notice of 
disagreement and 

b) whether the veteran at some point prior to 
December 8, 1993,  
filed an informal claim for TDIU. If so, the RO 
should consider the
		ramifications of such informal claim. 

2.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be issued a supplemental 
statement of the case, and be afforded the 
appropriate period of time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


